^ifijr Or V:'.';::'


                                                                      20M3 23 i-vS:20


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

RICHARD BLICK, on behalf of                        No. 70403-6-I
himself and others similarly situated,

                     Appellants,

       v.



STATE OF WASHINGTON,
ELDON VAIL, BERNIE WARNER,
and DOES 1-20,                                     PUBLISHED OPINION

                     Respondents.                  FILED: June 23, 2014


       Verellen, J. — The county jail determines a prisoner's earned early release

(good time) credit for time served in jail. The Department of Corrections (DOC) must

include that credit when computing the date when an individual becomes eligible for

transfer to community custody in lieu of earned early release. But regardless of that

eligibility date, DOC may deny a transfer to community custody in lieu of earned early

release if the prisoner fails to satisfy other statutory prerequisites such as failure to

obtain an approved release plan.

       Richard Blick sued DOC for the torts of negligence and unlawful imprisonment on

the theory that DOC wrongfully refused to honor his 52-day earned early release credit

for time he served in jail. But because Blick failed to provide an approved address,

DOC was entitled to deny Blick's transfer to community custody in lieu of earned early
No. 70403-6-1/2



release. Such a denial was neither unlawful imprisonment nor negligence. We affirm

the trial court's summary judgment order dismissing Blick's lawsuit.

                                           FACTS


       Blick was arrested June 1, 2000. He was held in the King County Department of

Adult Detention (jail) for 310 days. Blick accumulated 52 days of earned early release

credit pursuant to the jail's procedure.

       Blick pleaded guilty to two counts of second degree rape of a child. On

March 16, 2001, he was sentenced to the maximum standard range term of 136

months. Blick was credited for time served as determined by the jail. The judgment

and sentence also provided for community custody of 36 months or the term of earned

early release, whichever was longer. Appendix H of the judgment and sentence

explained that "[cjommunity [cjustody shall begin upon completion of the term(s) of

confinement imposed herein or when the defendant is transferred to [cjommunity

[cjustody in lieu of earned early release."1

       Blick was transferred to DOC custody on April 6, 2001. The jail provided DOC a

certification and authorization showing that Blick had earned 54 days, later corrected to

52 days, of early release credit. Including credit for time served, Blick's prison

maximum expiration date was September 30, 2011 ? His earned release date was

August 9, 2011 (computed by subtracting the 52 days of jail earned early release credit



       1 Clerk's Papers at 78.
       2 Blick's prison minimum expiration date was April 19, 2010 (computed by
subtracting the 52 days of earned early release credit and the time he could potentially
earn while in prison from the prison maximum expiration date). Although Blick earned
90 days of early release credit while in the custody of DOC, he later lost this credit due
to an infraction.
No. 70403-6-1/3


and the 0 days of early release credit he earned while in prison from the prison

maximum expiration date).

       Blick was required to obtain an approved address to be eligible for community

custody in lieu of earned early release in accordance with the law in effect on the date

of his offense.3 Blick was unable to obtain an approved address and was not

transferred to community custody until his prison maximum expiration date,

September 30, 2011.

       Blick sued DOC and several of its officers on tort claims of negligence and false

imprisonment. Although styled as a class action complaint, Blick has not sought to

certify a class. The complaint outlines the "facts" as follows:

       Blick was required to obtain an approved address before he was eligible
       for release. In the event his release address was approved, he would
       have been required to wait 35 days for notification before release.

              . . . Blick was not able to obtain an approved address and was
       released to the community on . . . September 30, 2011.

              ... As a result of [DOC's] actions, all 52 days of earned release
       credits earned in the county jail by Blick were forfeited by the actions of
       [DOC]. If [DOC] had not forfeited the 52 days of earned release credits
       granted by the county jail, Blick's release date would have been August 9,
       2011.

               . . . [DOC] didn't have the statutory authority to cause the forfeiture
       of the earned release credits earned by Blick because they were earned
       while he was under the jurisdiction of the King County Jail and in
       accordance with procedures developed and promulgated by the King
       County Jail.14'




       3 Former RCW 9.94A.120(10) (1998) (citing former RCW 9.94.120(9)(b)(v)
(1998)).
       4 Clerk's Papers at 9-10.
No. 70403-6-1/4



      Blick's negligence claim is premised on allegations that DOC had a duty to

ensure that the statutes governing the amount of time he would spend under DOC

jurisdiction were properly interpreted and that DOC "breached this duty by ignoring the

language" of those statutes.5 His false imprisonment claim is based on allegations that

DOC lacked lawful authority to restrain him until his prison maximum expiration date.

      The defendants moved for judgment on the pleadings under CR 12(c). Blick

moved for partial summary judgment. The trial court considered evidence attached to

both plaintiff's and defendants' motions, and converted the defendants' motion to a

motion for summary judgment under CR 56 "because of the evidence submitted."6 The

trial court granted the defendants' motion, denied Blick's motion, and dismissed Blick's

complaint with prejudice.

       Blick appeals.

                                      DISCUSSION

      This court reviews a trial court's summary judgment order de novo.7 Summary

judgment is appropriate if there is no genuine issue as to any material fact and the

moving party is entitled to a judgment as a matter of law.8

       We review questions of statutory interpretation de novo and our goal is to

determine the intent of the legislature.9 To determine the plain meaning of a sentencing




       5 id at 12.
       6 \± at 287.
       7 Lvbbert v. Grant County. 141 Wn.2d 29, 34, 1 P.3d 1124 (2000); McKee v.
Washington State Dep't of Corrections, 160 Wn. App. 437, 446, 248 P.3d 115(2011).
       8 CR 56(c).
       9 In re Pers. Restraint of Dalluqe. 162 Wn.2d 814, 817-18, 177 P.3d 675 (2008).
No. 70403-6-1/5


statute, we look to the sentencing scheme as a whole and consider related statutes.10

       Blick relies upon statutory provisions to claim that DOC wrongfully deprived him

of 52 days of early release time he earned in jail. He argues that DOC should have

transferred him to community custody 52 days before his prison sentence was due to

end, even though he admits he did not have an approved release plan. His complaint

alleges that if an inmate is unable to satisfy the requirement of obtaining an approved

address before the prison maximum release date is reached, DOC has forfeited the

inmate's early release credits earned under the jurisdiction of the county jail. He

contends that this "violates the separation of the two good time statutory schemes for

the different correctional facilities having jurisdiction."11

       Washington law presumes that a prisoner will serve his or her complete

sentence. RCW 9.94A.728 provides that "[n]o person serving a sentence imposed

pursuant to this chapter and committed to the custody of[DOC] shall leave the confines
of the correctional facility or be released prior to the expiration of the sentence" except

for earned release time as provided by RCW 9.94A.729. Earned early release is an

exception to the general rule that the prisoner serves the complete sentence in
confinement.12 Generally, "exceptions to statutory provisions are narrowly construed in

order to give effect to legislative intent underlying the general provisions."13



        10 jd, at 818.
        11 Clerk's Papers at 4.
        12 "The statute prohibits early release absent existence of one of the statutory
exceptions." State v. Rogers, 112Wn.2d 180, 183, 770 P.2d 180 (1989).
      13 R.D. Merrill Co. v. Pollution Control Hearings Bd., 137Wn.2d 118, 140,969
P.2d 458 (1999).
No. 70403-6-1/6


       The relevant statutes divide authority between the jail and DOC over the

provision of jail earned early release credit and prison earned early release credit so

that each institution may make decisions about awarding good time for time served in

that institution.14 This scheme is consistent with the legislative purpose of providing

incentives for good behavior while in a particular institution.15 However, the statutes

make clear that the DOC program allowing community custody in lieu of earned early

release is administered by DOC when the decision is made to release an inmate from

prison to community custody.

       RCW 9.94A.729 authorizes DOC to transfer offenders sentenced to community

custody from total confinement to community custody in lieu of earned early release on

DOC's approval of each offender's release plan:

               (5)(a) A person who is eligible for earned early release as provided
       in this section and who will be supervised by [DOC]. . . shall be transferred
       to community custody in lieu of earned release time;

               (b) [DOC] shall, as a part or its program for release to the
       community in lieu of earned release, require the offender to propose a
       release plan that includes an approved residence and living arrangement.
       All offenders with community custody terms eligible for release to
       community custody in lieu of earned release shall provide an approved
       residence and living arrangement prior to release to the community;

               (c) [DOC] may deny transfer to community custody in lieu of earned
       release time if [DOC] determines an offender's release plan, including
       proposed residence location and living arrangements, may violate the
       conditions of the sentence or conditions of supervision, place the offender
       at risk to violate the conditions of the sentence, place the offender at risk
       to reoffend, or present a risk to victim safety or community safety. [DOC]'s
       authority under this section is independent of any court-ordered condition


       14 In re Pers. Restraint of Williams, 121 Wn.2d 655, 661, 853 P.2d 444 (1993)
(citing former RCW 9.94A.150 (1989), recodified as RCW 9.94A.728 (Laws of 2001,
ch. 10, §6)).
       15 Id. at 661-62.
No. 70403-6-1/7


      of sentence or statutory provision regarding conditions for community
      custody.[:6]

       Our Supreme Court has held that RCW 9.94A.728 does not create a liberty

interest in release from prison prior to the end of the sentence:

              The permissive terms of the early release statute, "may become
       eligible" and "may deny transfer," do not require DOC to grant an offender
       early release to community custody. The statute does not create an
       expectation of release and cannot establish a liberty interest.1171

Rather, an inmate's only right under the statute is the right to have DOC consider his

proposed release plan.18

       Blick argues that prior case law establishes that DOC may not take away earned

release credit from an inmate ifthe credit was earned while under the jurisdiction of a

county jail. But one fundamental flaw in Blick's argument is that he fails to demonstrate

how jail earned early release credit trumps DOC's authority under RCW 9.94A.729(5)(b)

and (c). RCW 9.94A.729(5)(c) allows DOC to deny Blick's transfer to community

custody in lieu of earned release for his failure to provide an approved release plan.

This court has previously held that it is the inmate's obligation to propose acceptable

release plans early enough before the prison maximum expiration date to allow such a

transfer to community custody to occur.19




       16 (Emphasis added.)
       17 In re Pers. Restraint of Mattson,166 Wn.2d 730, 740, 214 P.3d 141 (2009).
       18 Id at 741.
       19 In re Pers. Restraint of Crowder, 97 Wn. App. 598, 601, 985 P.2d 944 (1999).
No. 70403-6-1/8


       "'Washington courts have implied only one limit on the substance of the DOC's

exercise of discretion: it's reasons for denial must be legitimate.'"20 The Ninth Circuit

has noted the discretionary nature of RCW 9.94A.728:

       [T]he DOC has no "discretion to decide whether or when to consider an
       offender for transfer to community custody," [b]ut Washington law places
       no substantive limitation on how the DOC is to make that
       determination      [RCW 9.94A.728(2)(d)] instructs that the DOC "may
       deny transfer to community custody if one or more of those criteria are
      met. Far from setting forth "substantive predicates" under which the DOC
      must grant transfer, the statute is silent regarding even precatory criteria
      for granting transfer to community custody, specifying only when the DOC
      may—but need not—"deny."[21]

       Blick identifies no statute exempting an offender from the requirement of

obtaining an approved living arrangement under RCW 9.94A.729(5)(b). Nor does Blick

identify any statute directing DOC to transfer an offender to community custody on what

he refers to as his "county jail maximum release date," regardless of whether he has

obtained an approved release address. Blick makes no showing of any duty on the part

of DOC to release him to community custody without regard to these statutory

conditions and does not contend he was denied due process.

       Blick fails to establish that DOC breached "a duty to ensure that all statutes

affecting the amount of time that a Class member would spend under its jurisdiction was

properly interpreted," as alleged in his negligence claim.22 Accordingly, the negligence

claim was properly dismissed on summary judgment.




      20 Mattson, 166 Wn.2d at 742 (internal quotation marks omitted) (quoting Carver
v. Lehman. 558 F.3d 869, 877 (9th Cir. 2009)).
      21 Carver, 558 F.3d at 875 (quoting In re Pers. Restraint of Liptrap, 127 Wn. App.
463, 111 P.3d 1227).
      22 Clerk's Papers at 12-13.


                                             8
No. 70403-6-1/9


      As to his false imprisonment claim, Blick fails to demonstrate that DOC acted

without lawful authority. An imprisonment enacted pursuant to a valid legal process and

court sentence is not false imprisonment.23 Based on analogous facts, the United

States District Court for the Western District of Washington dismissed similar claims of

false imprisonment and negligence in Dailey v. Washington:

      Mr. Dailey's negligence claim requires him to show that [DOC] had a duty
      to release him early. Mr. Dailey has failed to establish any such duty.
      Likewise, Mr. Dailey's false imprisonment claim also requires that he
      establish that he had a right to early release. Mr. Dailey has failed to
      establish any such right.[24]

       Blick similarly fails to establish either DOC's duty to release him early or his right

to early release. We affirm the summary judgment dismissal of his lawsuit.25




WE CONCUR:




   S|0€^/AA^ G7\


       23 See Mundt v. United States, 611 F.2d 1257, 1259-60 (9th Cir. 1980).
       242012 WL 380272, at *4 (W.D. Wash., 2012).
      25 Because we affirm the dismissal of Blick's claims on these grounds, we need
not decide whether DOC's actions are entitled to discretionary immunity or quasi-judicial
immunity, or whether Blick was required under the favorable termination doctrine to
obtain a decision invalidating his restraint before bringing his tort.